DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicant's submission filed on 1/13/2021 has been entered. Claims 1-2, 4-5, 7-14, and 16-17, and 19-20 are allowable based on applicant’s amendments. Examiner withdraws 112 rejection based on applicant’s arguments. Examiner has also found applicant’s arguments persuasive with regards to claims 6 and 18.
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with James P. Bonnamy (Reg. No. 63,649) on 03/08/2021.
The application has been amended as follows: 
1.  (Currently Amended)	A walking support robot, comprising:
a body;
a handle that is on the body and configured to be held by a user;
a sensor that senses a force applied to the handle;
a moving device that includes a rotating member and moves the walking support robot by controlling rotation of the rotating member in accordance with the force sensed by the sensor; and
a processor that, in operation, performs operations including:
acquiring body information of the user;
	estimating a leg position of the user on a basis of a change of the force sensed by the sensor;
	determining a muscle to which a load is to be applied to the user on a basis of the body information and a basis of the leg position; and
	setting [[a]] the load to be applied to the user, in accordance with the determined muscle, on [[a]] the basis of the body information and the basis of the leg position.
2.  (Original)	The walking support robot according to Claim 1, wherein
the operations further include correcting the force on the basis of the leg position.
3.  (Canceled)
4.  (Currently Amended)	The walking support robot according to Claim [[3]] 1, wherein
the operations further include notifying the user of at least one of the body information, information on the leg position, and information on the load.
5.  (Currently Amended)	The walking support robot according to Claim [[3]] 1, wherein
in the acquiring the body information, the body information is estimated on a basis of the force sensed by the sensor.
6.  (Canceled)
1, wherein
the operations further include changing a radius of turn of the walking support robot on the basis of the body information and the basis of the leg position.
8.  (Currently Amended)	The walking support robot according to Claim [[3]] 1, wherein
the operations further include:
	generating guide information for guiding the user; and
	causing the moving device to move the walking support robot on a basis of the guide information, and
in the setting the load, the load is set on the basis of the body information, the basis of the leg position, and the basis of the guide information.
9.  (Original)	The walking support robot according to Claim 8, wherein
in the setting the load, the load is set by changing a guide distance over which the user is guided by the walking support robot in accordance with the basis of the leg position.
10.  (Currently Amended)	The walking support robot according to Claim [[3]] 1, wherein
the body information includes strides; and
in the setting the load, the load is set on a basis of a difference between a stride of a left leg and a stride of a right leg.

in the setting the load, the load is set for each of a plurality of leg positions.
12.  (Currently Amended)	The walking support robot according to Claim 1, wherein
in the setting the load, the load is set further on [[a]] the basis of [[a]] the change of the force.
13.  (Currently Amended)	A walking support method for supporting walking of a user by using a walking support robot, the walking support method comprising:
causing a sensor to sense a force applied to a handle of the walking support robot;
causing a moving device of the walking support robot to move the walking support robot in accordance with the force sensed by the sensor;
acquiring body information of the user;
estimating a leg position of the user on a basis of a change of the force;
determining a muscle to which a load is to be applied to the user on a basis of the body information and a basis of the leg position; and
setting a load to be applied to the user, in accordance with the determined muscle, on [[a]] the basis of the body information and the basis of the leg position.
14.  (Original)	The walking support method according to Claim 13, wherein
in the setting the load, the force is corrected on the basis of the leg position.
15.  (Canceled)
13, further comprising: 
notifying the user of at least one of the body information, information on the leg position, and information on the load.
17.  (Currently Amended)	The walking support method according to Claim [[15]] 13, wherein
in the acquiring the body information, the body information is estimated on a basis of the force.
18.  (Canceled)
19.  (Currently Amended)	The walking support method according to Claim [[15]] 13, further comprising:
changing a radius of turn of the walking support robot on [[a]] the basis of the body information and the basis of the leg position.
20.  (Currently Amended)	The walking support method according to Claim [[15]] 13, further comprising:
generating guide information for guiding the user; and
causing the moving device to move the walking support robot on a basis of the guide information,
wherein, in the setting the load, the load is set on [[a]] the basis of the body information, the basis of the leg position, and the basis of the guide information.

REASONS FOR ALLOWANCE
Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance:
Claims 1-2, 4-5, 7-14, and 16-17, and 19-20 are allowed.
Upon further consideration and in a view of the limitation, the prior art does not explicitly teach or fairly suggest alone or in combination the following “a processor that, in operation, performs operations including:
	acquiring body information of the user;
	estimating a leg position of the user on a basis of a change of the force sensed by the sensor;
	determining a muscle to which a load is to be applied to the user on a basis of the body information and a basis of the leg position; and
	setting the load to be applied to the user, in accordance with the determined muscle, on the basis of the body information and the basis of the leg position”. The above claim limitations are neither inherent nor obvious. As a result, the claims are allowable. 

Conclusion
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eduardo Colon-Santana can be reached on 571-272-2060.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions, contact the Electronic Business Center at 866-217-9197. If you would like assistance, call 800-786-9199 or 571-272-1000.



/BICKEY DHAKAL/
Primary Examiner, Art Unit 2846